DETAILED ACTION
This action is responsive to the application No. 16/510,296 filed on July 12, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election without traverse of the Group II invention and Species 1 reading on Fig. 20A in the reply filed on 01/14/2021 is acknowledged.  The Applicants indicated that claims 10-29 read on the elected invention.  Accordingly, pending in this Office action are claims 10-20 and newly added claims 21-29.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10, 12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (US 2018/0123029).

Regarding Claim 10, Park (see, e.g., Figs. 1-9), teaches a5 10 15  method, comprising:
forming a bottom electrode layer 106 over a substrate 100 (see, e.g., Fig. 4);
forming a magnetic tunneling junction stack 120 over the bottom electrode layer 106 (see, e.g., Fig. 4);
forming a top electrode layer 130/114 over the magnetic tunneling junction stack 120, the top electrode layer 130/114 including a first top electrode layer 114 and a second top electrode layer 130 over the first top electrode layer 114, the first top electrode layer 114 and the second top electrode layer 130 having different metallic compositions (see, e.g., pars. 0031, 0035);
forming a patterned dielectric layer 135 over the top electrode layer 130/114 (see, e.g., Fig. 4);
etching the second top electrode layer 130 with the patterned dielectric layer 135 as an etching mask and the first top electrode layer 114 as an etching stop layer (see, e.g., par. 0035, Fig. 4); and
patterning the first top electrode layer 114 and the magnetic tunneling junction stack 120 with the etched second top electrode layer 130 as a patterning mask (see, e.g., Fig. 5).  

Regarding Claim 12, Park teaches all aspects of claim 10.  Park (see, e.g., Figs. 1-9), teaches patterning a top portion of the bottom electrode layer 106, thereby forming a central bottom electrode portion (i.e., top potion of patterned layer 107, see, e.g., Fig. i.e., bottom potion of patterned layer 107, see, e.g., Fig. 5).  

Regarding Claim 15, Park teaches all aspects of claim 10.  Park (see, e.g., Figs. 1-9), teaches that the first top electrode layer 114 includes TiN and the second top electrode layer 130 includes Ta (see, e.g., pars. 0031, 0035).4818-9487-0231 v.12

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rizzolo (US 2019/0386210).

Regarding Claim 21, Rizzolo (see, e.g., Figs. 1-5), teaches a5 10 15  method, comprising:
forming a bottom conductive layer 22 over a substrate (see, e.g., par. 0034);
forming a magnetic tunneling junction stack 24L over the bottom conductive layer 22, the magnetic tunneling junction stack 24L has a first thickness (see, e.g., Fig. 5);
forming a first top conductive layer 30L over the magnetic tunneling junction stack 24L, the first top conductive layer 30L having a second thickness that is smaller than the first thickness (see, e.g., Fig. 1, par. 0051);
32L over the first top conductive layer 30L, the second top conductive layer 32L having a third thickness that is larger than the first thickness (see, e.g., Fig. 1, par. 0052);
etching the second top conductive layer 32L with the first top conductive layer 30L as an etching stop layer, thereby forming a second top electrode 32 (see, e.g., Fig. 3, par. 0056);
etching the first top conductive layer 30L, thereby forming a first top electrode 30 (see, e.g., Fig. 4, par. 0057);
etching the magnetic tunneling junction stack 24L, thereby forming a magnetic tunneling junction 24 (see, e.g., Fig. 4, par. 0057); and
etching the bottom conductive layer 22, thereby forming a bottom electrode (see, e.g., par. 0045).

Regarding Claim 27, Rizzolo teaches all aspects of claim 21.  Rizzolo (see, e.g., Figs. 1-5), teaches that the forming of the bottom conductive layer 22 includes:
patterning the substrate, thereby forming an opening exposing a conductive feature 20 in the substrate (see, e.g., pars. 0044-0045); and
depositing a conductive material in the opening and over the substrate, thereby forming the bottom conductive layer 22, wherein the bottom conducive layer 22 is in physical contact with the conductive feature 20 (see, e.g., pars. 0044-0045).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2018/0123029) in view of Wang (US 2009/0209050).

Regarding Claim 11, Park teaches all aspects of claim 10.  Park does not show that after the etching of the second top electrode layer 130, trimming a width of the etched second top electrode layer 130.  
Wang (see, e.g., Figs. 8-9, 21A-21C), in similar MTJ processes to those of Park, on the other hand, teaches that after the etching of the second top electrode layer 36, trimming a width of the etched second top electrode layer 36 to reduce the size of the MTJ cells and satisfy the down-scaling of integrated circuits (see, e.g., par. 0032).
It would have been obvious to one of ordinary skill in the art at the time of filing to trim a width of the etched second top electrode layer after the etching of the second top .

Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2018/0123029) in view of Ying (US 2003/0219984).

Regarding Claim 13, Park teaches all aspects of claim 12.  Park is silent with respect to the claim limitation that the etching of the second top electrode layer is controlled by detecting material compositions emitted from the first top electrode layer.
Ying, on the other hand, teaches that to determine the endpoint of the etch process, the etch reactor may use an endpoint detection system to monitor plasma emissions at a particular wavelength (e.g., at about 3736 Angstroms), laser interferometry, control of process time, and the like.  Specifically, during etching of the Ta or TaN top electrode layer 204, the endpoint detection system may monitor plasma emissions at a wavelength of about 3630 Angstroms to determine that the top electrode layer 204 has been removed in the regions 226 (see, e.g., pars. 0028, 0031).
It would have been obvious to one of ordinary skill in the art at the time of filing to control the etching of the second top electrode layer by detecting material compositions emitted from the first top electrode layer in Park’s process, as taught by Ying, to determine the endpoint of the etch process.

Regarding Claim 16, Park teaches all aspects of claim 10.  Park is silent with respect to the claim limitation that during the etching of the second top electrode layer, an etching selectivity of the second top electrode layer over the first top electrode layer is larger than 10:1.  
204 with an etching selectivity of the second top electrode layer 204 over the first top electrode layer 206 that is about 50:1, thus, providing a good etch selectivity sufficient to provide an etch stop (see, e.g., Fig. 2C, par. 0030).
However, this claim limitation is merely considered a change in the etch selectivity of the second top electrode layer over the first top electrode layer in Park’s/Ying’s process.  The specific claimed etch selectivity ratio, absent any criticality, is only considered to be an obvious modification of the etch selectivity ratio in Park’s/Ying’s process, as the courts have held that changes in ratios without any criticality, are within the level of skill in the art.  According to the courts, a particular ratio is nothing more than one among numerous ratios that a person having ordinary skill in the art will find obvious to provide using routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Accordingly, since the applicant has not established the criticality (see next paragraph below) of the claimed etch selectivity, it would have been obvious at the time of the invention to one of ordinary skill in the art to have the claimed etch selectivity in Park’s/Ying’s process.

CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed etch selectivity or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen ratio or upon another variable recited in a claim, the applicant must show that the chosen ratio is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Claims 14 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2018/0123029).

5 10 15 Regarding Claim 14, Park teaches all aspects of claim 10.  Park (see, e.g., Figs. 1-9), teaches that5 10 15 30 the first top electrode layer 114 is thinner than the magnetic tunneling junction stack 120 (see, e.g., Fig. 4).  Park does not show that the second top electrode layer 130 is thicker than the magnetic tunneling junction stack 120.
However, this claim limitation is merely considered a change in the thickness of the second top electrode layer 130 and/or the magnetic tunneling junction stack 120 in Park’s process.  The specific claimed thickness, absent any criticality, is only considered to be an obvious modification of the thickness of the second top electrode layer and/or the magnetic tunneling junction stack in Park’s process, as the courts have held that changes in thickness without any criticality, are within the level of skill in the art.  According to the courts, a particular thickness is nothing more than one among numerous thicknesses that a person having ordinary skill in the art will find obvious to provide using routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Accordingly, since the applicant has not established the criticality (see next paragraph below) of the claimed thickness, it would have been obvious at the time of the invention to one of ordinary skill in the art to have the claimed thickness in Park’s process.

CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed thickness or any unexpected results arising therefrom.  Where patentability is said to be In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding Claim 21, Park (see, e.g., Figs. 1-9), teaches a5 10 15  method, comprising:
forming a bottom conductive layer 106 over a substrate 100 (see, e.g., Fig. 4);
forming a magnetic tunneling junction stack 120 over the bottom conductive layer 106, the magnetic tunneling junction stack 120 has a first thickness (see, e.g., Fig. 4);
forming a first top conductive layer 114 over the magnetic tunneling junction stack 120, the first top conductive layer 114 having a second thickness that is smaller than the first thickness (see, e.g., Fig. 4);
forming a second top conductive layer 130 over the first top conductive layer 114, the second top conductive layer 130 having a third thickness;
etching the second top conductive layer 130 with the first top conductive layer 114 as an etching stop layer, thereby forming a second top electrode (see, e.g., par. 0035, Fig. 4);
etching the first top conductive layer 114, thereby forming a first top electrode 115 (see, e.g., Fig. 5);
etching the magnetic tunneling junction stack 120, thereby forming a magnetic tunneling junction MTJ (see, e.g., Fig. 5); and
106, thereby forming a bottom electrode 107 (see, e.g., Fig. 5).
Park does not show that the third thickness is larger than the first thickness.
However, this claim limitation is merely considered a change in the thickness of the second top electrode layer 130 and/or the magnetic tunneling junction stack 120 in Park’s process.  The specific claimed thickness, absent any criticality, is only considered to be an obvious modification of the thickness of the second top electrode layer and/or the magnetic tunneling junction stack in Park’s process, as the courts have held that changes in thickness without any criticality, are within the level of skill in the art.  According to the courts, a particular thickness is nothing more than one among numerous thicknesses that a person having ordinary skill in the art will find obvious to provide using routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Accordingly, since the applicant has not established the criticality (see next paragraph below) of the claimed thickness, it would have been obvious at the time of the invention to one of ordinary skill in the art to have the claimed thickness in Park’s process.

CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed thickness or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen thickness or upon another variable recited in a claim, the applicant must show that the chosen thickness is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding Claim 22, Park teaches all aspects of claim 21.  Park (see, e.g., Figs. 1-9), teaches that the first and second conductive layers 114/130 include different conductive material compositions (see, e.g., pars. 0031, 0035).

4818-9487-0231 v.14Regarding Claim 23, Park teaches all aspects of claim 22.  Park (see, e.g., Figs. 1-9), teaches that the first top conductive layer 114 is a titanium-containing layer and the second top conductive layer 130 is a tantalum-containing layer (see, e.g., pars. 0031, 0035).

Regarding Claim 24, Park teaches all aspects of claim 22.  Park (see, e.g., Figs. 1-9), teaches that the first top conductive layer 114 further includes two sub-layers of different conductive material compositions (see, e.g., par. 0031).

Regarding Claim 25, Park teaches all aspects of claim 21.  Park does not teach that the second thickness is larger than about 35% of the first thickness, and the third thickness is larger than about 110% of the first thickness.
See also the comments stated above in claim 21 regarding the criticality of thicknesses which are considered repeated here.

Regarding Claim 26, Park teaches all aspects of claim 21.  Park (see, e.g., Figs. 1-9), teaches that the etching of the bottom conductive layer 106 includes recessing a top surface of the bottom conductive layer 106, thereby forming a central portion of the bottom 107 (i.e., top potion of patterned layer 107, see, e.g., Fig. 5) surrounded by a peripheral portion of the bottom electrode 107 (i.e., bottom potion of patterned layer 107, see, e.g., Fig. 5).

Claims 17 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2018/0123029) in view of Chen (US 2015/0069541).

Regarding Claim 17, Park teaches all aspects of claim 10.  Park does not teach that the forming of the patterned dielectric layer includes forming polymer pillars in a polymer matrix during a polymer self-assembling process.  
Chen (see, e.g., Figs. 5A-5D), in similar MTJ processes to those of Park, on the other hand, teaches that the forming of the patterned dielectric layer includes forming polymer pillars in a polymer matrix during a polymer self-assembling process, thus, achieving a substantially uniform pattern of magnetic random access memory (MRAM) cells with a minimum dimension below the lower resolution limit of some optical lithography techniques (see, e.g., par. 0052).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Park’s process, the forming of the patterned dielectric layer including forming polymer pillars in a polymer matrix during a polymer self-assembling process, as taught by Chen, to achieve a substantially uniform pattern of magnetic random access memory (MRAM) cells with a minimum dimension below the lower resolution limit of some optical lithography techniques.

Regarding Claim 28, Park teaches all aspects of claim 21.  Park (see, e.g., Figs. 1-9), teaches that the etching of the second top conductive layer 130 includes:
135 over the second top conductive layer 130; and4818-9487-0231 v.15
transferring a pattern in the patterned dielectric layer 135 to the second top conductive layer 130 (see, e.g., par. 0035, Fig. 4).
Park does not teach that the forming of the patterned dielectric layer includes forming polymer pillars in a polymer matrix during a polymer self-assembling process.
Chen (see, e.g., Figs. 5A-5D), in similar MTJ processes to those of Park, on the other hand, teaches that the forming of the patterned dielectric layer includes forming polymer pillars in a polymer matrix during a polymer self-assembling process, thus, achieving a substantially uniform pattern of magnetic random access memory (MRAM) cells with a minimum dimension below the lower resolution limit of some optical lithography techniques (see, e.g., par. 0052).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Park’s process, the forming of the patterned dielectric layer including forming polymer pillars in a polymer matrix during a polymer self-assembling process, as taught by Chen, to achieve a substantially uniform pattern of magnetic random access memory (MRAM) cells with a minimum dimension below the lower resolution limit of some optical lithography techniques.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2018/0123029) in view of Chen (US 2015/0069541) and further in view of Ying (US 2003/0219984).

Regarding Claim 29, Park and Chen teach all aspects of claim 28.  Park (see, e.g., Figs. 1-9), teaches that the transferring of the pattern in the patterned dielectric layer 135 includes applying an etchant to the second top conductive layer 130, wherein the etchant has an etching selectivity of the second top conductive layer 130 over the first top conductive layer 114 (see, e.g., par. 0035, Fig. 4).
Park is silent with respect to the claim limitation that the etchant has an etching selectivity that is larger than 10:1.  
Ying, on the other hand, teaches etching a second top electrode layer 204 with an etching selectivity of the second top electrode layer 204 over the first top electrode layer 206 that is about 50:1, thus, providing a good etch selectivity sufficient to provide an etch stop (see, e.g., Fig. 2C, par. 0030).
However, this claim limitation is merely considered a change in the etch selectivity of the second top electrode layer over the first top electrode layer in Park’s/Chen’s process.  The specific claimed etch selectivity ratio, absent any criticality, is only considered to be an obvious modification of the etch selectivity ratio in Park’s/Chen’s process, as the courts have held that changes in ratios without any criticality, are within the level of skill in the art.  According to the courts, a particular ratio is nothing more than one among numerous ratios that a person having ordinary skill in the art will find obvious to provide using routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Accordingly, since the applicant has not established the criticality (see next paragraph below) of the claimed etch selectivity, it would have been obvious at the time of the invention to one of ordinary skill in the art to have the claimed etch selectivity in Park’s/Chen’s process.


The specification contains no disclosure of either the critical nature of the claimed etch selectivity or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen ratio or upon another variable recited in a claim, the applicant must show that the chosen ratio is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2014/0042567) in view of Ying (US 2003/0219984).

Regarding Claim 18, Jung (see, e.g., Figs. 2-22), teaches a method of forming a magnetic random-access memory (MRAM), comprising:
providing a semiconductor substrate (see, e.g., Fig. 2, par. 0042);
forming a bottom electrode layer 103 over the semiconductor substrate (see, e.g., Fig. 2, par. 0042);
forming a magnetic tunneling junction stack 100a over the bottom electrode layer 103, wherein the magnetic tunneling junction stack 100a includes a lower ferromagnetic layer 100L, a tunneling barrier layer 100B over the lower ferromagnetic layer 100L, and an upper ferromagnetic layer 100U over the tunneling barrier layer 100U (see, e.g., Fig. 18, pars. 0042, 0056);
forming a first top electrode layer 107 over the magnetic tunneling junction stack 100a;
forming a second top electrode layer 108 over the first top electrode layer 107 (see, e.g., par. 0048);
115 over the second top electrode layer 108 (see, e.g., Fig. 7);
patterning the mask layer 115 (see, e.g., Fig. 8);
etching the second top electrode layer 108, thereby transferring a pattern 108’ in the patterned mask layer 116 to the second top electrode layer 108 (see, e.g., Fig. 9);4818-9487-0231 v.13
trimming a width of the second top electrode layer 108 (see, e.g., Fig. 11); and
etching the first top electrode layer 107 and the magnetic tunneling junction stack 100a with the trimmed second top electrode layer 108” as an etching mask (see, e.g., Fig. 12).  
Jung is silent with respect to the claim limitation that the first and second top electrode layers include different conductive material compositions. 
Ying, on the other hand, teaches first and second top electrode layers 206/204 including different conductive material compositions and etching the second top electrode layer 204 with an etching selectivity of the second top electrode layer 204 over the first top electrode layer 206 that is about 50:1, thus, providing a good etch selectivity sufficient to provide an etch stop (see, e.g., Fig. 2C, pars. 0030-0031).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Jung’s process, the first and second top electrode layers including different conductive material compositions, as taught by Ying, to provide a good etch selectivity sufficient to provide an etch stop. 

Regarding Claim 19, Jung and Ying teach all aspects of claim 18.  Jung (see, e.g., Figs. 2-22), teaches that the second top electrode layer 108 is thicker than the first top electrode layer 107.  

Regarding Claim 20, Jung and Ying teach all aspects of claim 18.  Ying (see, e.g., Figs. 2A-2F), teaches that the forming of the first top electrode layer and the forming of the second top electrode layer both include performing a PVD process (see, e.g., par. 0024).  Ying is silent with respect to the claim limitation that the temperature is above 300 degrees in Celsius.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
5 10 15 5 10 15 5 10 15 5 10 15 5 10 15 4TSMC REF: P20180537US00
However, this claim limitation is merely considered a change in the PVD deposition temperature in Jung’s/Ying’s process.  The specific claimed temperature, absent any criticality, is only considered to be an obvious modification of the deposition temperature in Jung’s/Ying’s process, as the courts have held that changes in temperature without any criticality, are within the level of skill in the art.  According to the courts, a particular temperature is nothing more than one among numerous temperature that a person having ordinary skill in the art will find obvious to provide using routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Accordingly, since the applicant has not established the criticality of the claimed temperature, it would have been obvious at the time of the invention to one of ordinary skill in the art to have the claimed temperature in Jung’s/Ying’s process.
See also the comments stated above in claim 14 regarding criticality of thicknesses which are considered repeated here.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson Garces/
Primary Examiner, Art Unit 2814